                      United States District Court
                          District of Minnesota
                       Civil No. 19-1238(DSD/LIB)

Wilbert Glover,

                  Petitioner,

v.                                                     ORDER

Warden Kathy Halvorson
and Keith Ellison, Attorney General,

                  Respondents.



     This matter is before the court upon the objections by pro se

plaintiff   Wilbert   Glover     to   the   January   7,   2020,   report   and

recommendation of Magistrate Judge Leo I. Brisbois (R&R).                   The

magistrate judge recommends that the court dismiss the case.           Glover

timely submitted objections to the R&R, but those objections are

not directly responsive to the R&R and instead simply restate certain

facts he believes support his claim.

     The court reviews the R&R de novo. 28 U.S.C. ' 636(b)(1)(C);

Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b).              After a thorough

review of the file and record, the court finds that the R&R is

well-reasoned and correct.       Accordingly, IT IS HEREBY ORDERED that:

     1.     The objections to the R&R [ECF No. 18] are overruled;

     2.     The R&R [ECF No. 17] is adopted in its entirety;

     3.     The motion to dismiss [ECF No. 5] is granted;
     4.   The petition for writ of habeas corpus [ECF No. 1] is

denied; and

     5.   The action is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 31, 2020

                                   s/David S. Doty
                                   David S. Doty, Judge
                                   United States District Court
